Citation Nr: 0529985	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-20 209	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
small lumbar disc herniation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for lumbar myositis and evaluated it as 10 
percent disabling.  The veteran filed a timely appeal with 
respect to the evaluation. 

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected back disability from 10 percent to 20 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, the issue remains in 
appellate status. 
 

FINDINGS OF FACT

1.  Prior to February 19, 2004, the veteran's small lumbar 
disc herniation was characterized as presenting a moderate 
degree of disability with recurring attacks.

2.  Beginning on February 19, 2004, the veteran's small 
lumbar disc herniation is characterized as presenting a 
severe degree of disability with recurring attacks and 
intermittent relief.

3.  The record does not reveal that the veteran suffers 
incapacitating episodes requiring physician-prescribed bed 
rest.

4.  Since September 2003, the veteran's small lumbar disc 
herniation has been manifested by flexion to 50 - 60 
degrees; extension to 10 - 25 degrees; lateral flexion 
bilaterally to 20 - 25 degrees; rotation bilaterally to 20 - 
30 degrees.  This makes for a combined range of motion of 
the thoracolumbar spine ranging from 150-185 degrees.

5.  Since September 2003, the veteran has had neurological 
symptoms wholly sensory in nature. 

6.  There is no evidence at any time during the appellate 
period of ankylosis, or of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
small lumbar disc herniation are not met prior to February 
19, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5243 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999). 

2.  The criteria for a 40 percent rating for small lumbar 
disc herniation are met for the period beginning February 19, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5243 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a back disability.  
In this context, the Board notes that a substantially 
complete application was received in October 2001.  In 
December 2001, prior to its adjudication of this claim, the 
AOJ provided notice to the veteran regarding the VA's duties 
to notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in [her] 
possession that pertains to the claim," she was advised to 
notify VA of any information or evidence she wished VA to 
retrieve for her.  Thus, the Board finds that the content and 
timing of the December 2001 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

The veteran raised the issue of an increased rating in her 
notice of disagreement.  Therefore, this is a down-stream 
issue in which VCAA notice is not required, since VA already 
has given proper VCAA notice regarding the original service 
connection claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
However, the AOJ did provide the veteran with additional 
notice in April 2004, identifying information and evidence 
necessary to substantiate the claim for an increased rating.  
She was again advised of what VA would provide and what she 
was expected to provide.  She also was instructed to send in 
any evidence she had in her possession.  Accordingly, the 
Board finds that the veteran has been adequately notified. 

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to her claim for benefits.  All identified 
relevant private and VA treatment records have been secured.  
She has undergone three VA medical examinations in 
conjunction with her claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

In deciding the veteran's claim, the Board will also consider 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether she is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  

In this case, service connection was established for lumbar 
myositis by rating decision dated in February 2002.  It was 
evaluated as 10 percent disabling under DC 5292, effective 
October 31, 2001, the date of her original claim.  The 
veteran filed a notice of disagreement with the rating and 
submitted additional medical evidence.  In September 2002, 
the RO recharacterized the disability as small lumbar disc 
herniation and evaluated it as 20 percent disabling under DC 
5293, the code for intervertebral disc syndrome (IDS).  

Effective September 23, 2002, which falls within the course 
of this appeal, VA revised the criteria for diagnosing and 
evaluating IDS.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Also, 
effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as DC 5243) for IDS.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord her the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.   

In determining whether the veteran is entitled to a rating in 
excess of 20 percent for the time period on and after October 
31, 2001, the date her original claim was received, the Board 
must consider (1) whether an increased rating is warranted 
under the "old" criteria at any time on or after October 
31, 2001; (2) whether an increased rating is warranted under 
the "new" criteria for intervertebral disc syndrome at any 
time on or after September 23, 2002 (the effective date of 
the amended regulation on intervertebral disc syndrome); and 
(3) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003 (the 
effective date of the amended regulation on general diseases 
of the spine).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The Board notes that in the supplemental statement of the 
case dated in August 2005, the veteran was provided notice of 
the amended regulations and given a 60-day opportunity to 
submit additional evidence or argument.  38 C.F.R. 
§ 20.903(c).  The veteran responded by waiving the 60 day 
period and requesting that her claim be forwarded to the 
Board immediately.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



Analysis - Old Criteria for Intervertebral Disc Syndrome 
(IDS)

The veteran's current 20 percent rating was granted under the 
"old" criteria for IDS, which contemplates a moderate 
degree of disability with recurring attacks.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
next higher schedular rating of 40 percent is assigned when 
the disease is severely disabling with recurring attacks and 
intermittent relief.  The maximum schedular rating of 60 
percent is assigned when the disease is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

The veteran underwent VA examination three times during the 
course of the appellate period, the reports of which have 
been associated with the claims folder.  Additionally, 
treatment records from VA outpatient clinics, dated from 
September 2002 to June 2005, are of record.  Applying this 
medical evidence to the above criteria, the Board finds that 
a 40 percent rating is warranted from February 19, 2004, the 
date of her second VA examination.  

At the veteran's first VA exam, in January 2002, she had 
subjective complaints of intermittent pain, with occasional 
radiation to her right leg.  Radiculopathy was not confirmed 
by diagnostic testing.  Range of motion testing yielded 
normal results.  Concurrent outpatient records demonstrated 
that the veteran presented with complaints of intermittent 
low back pain roughly once every three to four months, from 
September 2002 to July 2003.  She underwent physical therapy 
during this time, with no significant relief.  

The veteran's VA examination on February 19, 2004 revealed 
subjective complaints of increasingly worse pain, with little 
relief.  Testing revealed limited range of motion.  In 
particular, she had flexion to 50 degrees, with 90 being 
normal.  Extension and lateral flexion bilaterally were 
slightly limited, each measuring at 25 degrees, with 30 being 
normal.  Rotation bilaterally was at the normal range of 30 
degrees.  The examiner noted that there was objective 
evidence of pain on repetitive use and during all range of 
motion testing.  Neurological examination of the same day 
indicated there was a sensory deficit on the left leg.  All 
other neurological findings were normal. 

Outpatient treatment records, dated from March to June 2005, 
revealed that she consistently sought treatment for severe 
pain, between an 8 and a 10 on a scale of 10.  She also 
underwent additional physical therapy, but to no avail.  The 
Board notes that at no point is there evidence that the 
veteran required hospitalization for this disability.  

On her last exam in June 2005, the veteran had flexion to 60 
degrees; extension to 10 degrees; and, lateral flexion and 
rotation bilaterally to 20 degrees.  Range of motion, again, 
was limited solely by pain.

The Board finds that the findings of the February 2004 
examination, and the subsequent findings documented in the 
treatment records and additional exam, amount to a disability 
picture that more nearly approximates that contemplated in 
the next higher (40 percent) rating, namely, a severe level 
of disability, with recurring attacks and intermittent 
relief.  Prior to that February 2004 exam, however, the 
veteran's level of disability did not rise to this level.  
Therefore, a staged rating is appropriate in this case, 
hinging on the date of the exam on which severe symptoms were 
objectively documented.

The Board has no basis to conclude, however, that the 
veteran's disability has been, at any point, pronounced and 
sufficient for the highest (60 percent) rating under the old 
criteria.  While the veteran has exhibited sensory loss 
consistent with sciatic neuropathy, there is no evidence of 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.   Therefore, under the old criteria, 
the veteran's disability warrants a 20 percent rating from 
October 31, 2001 to February 18, 2004 and a 40 percent rating 
from February 19, 2004 forward.  

Analysis - New Criteria for Intervertebral Disc Syndrome 
(IDS)

Effective September 23, 2002, the criteria for IDS were 
revised.  Then, effective February 26, 2003, IDS was assigned 
a new diagnostic code number (5243).  The "new" criteria 
provide that preoperative or postoperative IDS is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
Board notes that an incapacitating episode is a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  
There is no evidence of record to demonstrate that the 
veteran has been prescribed bed rest for her spine 
disability.  Thus, evaluation under this section is not 
beneficial to the veteran. 

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The Board notes 
here that service connection is not in effect for any other 
disability; thus, there is no other rating to be combined.  
The criteria here provide that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  
Additionally, when evaluating IDS on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

Referable to chronic orthopedic manifestations, the most 
recent amendment to 38 C.F.R. § 4.71a changed the diagnostic 
codes for spine disorders to 5235 to 5243, and spine 
disorders are now rated under the General Rating Formula for 
Diseases and Injuries of the Spine, largely based on ranges 
of motion and the limitations thereof.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine, a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, 
and, in part, a 40 percent rating is warranted when there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
30 percent rating deals with the cervical spine only, and is 
therefore inapplicable. 

The Board notes that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2004).  In this case, there is no medical evidence 
establishing ankylosis of any portion of the veteran's spine 
at any time, and there are none of the above symptoms 
indicative of unfavorable ankylosis.  Therefore, the 
criteria for a 100, 50, or 40 percent rating (in as much as 
it relates to ankylosis) are not met.  

The criteria for a 40 percent rating also include forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

To review, disregarding for the moment the previous analysis 
under the old criteria, the veteran has a 20 percent rating 
from the initial date of her claim.  The 30 percent rating 
is inapplicable, as it relates to the cervical spine.  She 
does not have ankylosis, which the 50 and 100 percent 
evaluations require.  Therefore, the criteria for a 40 
percent rating under the new criteria are the focus.  
Examinations would need to show forward flexion of the 
thoracolumbar spine to be 30 degrees or less.  

Regarding the veteran's actual orthopedic manifestations, 
range of motion testing was conducted during each the 
veteran's aforementioned VA examinations, in January 2002, 
February 2004, and June 2005.  In 2002, she had forward 
flexion to 90 degrees.  In 2004, it was measured at 50 
degrees.  In 2005, she had forward flexion to 60 degrees.  
Thus, she has never met the criteria required for the 40 
percent rating category under the new criteria based on 
limitation of motion.    

All examination reports indicate that there is no ankylosis, 
abnormal gait, nor muscle spasm.  There was, however, point 
tenderness to palpation, and functional loss due to pain on 
repetitive use.  The veteran denied experiencing specific 
incapacitating episodes.  Applying the new criteria above to 
these findings, the veteran's orthopedic manifestations 
would be rated as they are currently, specifically, at the 
20 percent rating level, based on her forward flexion 
greater than 30 but not greater than 60.  

Referable to associated objective neurologic manifestations, 
the record contains objective evidence of radiculopathy in 
the veteran's left leg.  See April 2002 electromyograph 
(EMG) study.  The most recent VA neurologic examination also 
confirms that the veteran has sensory changes, in the form 
of a patch of numbness in the external upper portion of the 
left leg.  This is a peripheral nerve issue and most 
appropriately fits within the sciatic nerve group.

Under the rating criteria for peripheral nerves, and 
specifically DC 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
DC 8520.

As noted at the beginning of the schedular criteria for 
rating peripheral nerve disabilities, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
Id.  The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  

With respect to the veteran's actual neurological 
manifestations, as mentioned above, there is objective 
evidence of left leg radiculopathy with sensory loss.  Both 
VA neurological examinations, in February 2004 and June 
2005, however, demonstrated no atrophy of the involved 
muscles, no motor deficit, and normal reflexes.  Therefore, 
the neurological involvement here is wholly sensory, in the 
form of a patch of numbness on the upper exterior portion of 
the veteran's left leg.  The Board finds that a rating for a 
mild degree of impairment, or 10 percent, is warranted under 
DC 8520 and the terms of the note in the Schedule applicable 
to rating peripheral nerve disabilities.  

In sum, under the second method of evaluating IDS, the 
veteran's orthopedic manifestations warrant a 20 percent 
evaluation, and her neurologic manifestations warrant a 10 
percent evaluation.  These combine under 38 C.F.R. § 4.25 to 
result in a 30 percent rating.  Because this combination 
results in a lesser evaluation than if rated under the old 
criteria, or if rated based solely on incapacitating 
episodes, the Board finds that the old criteria is the most 
appropriate method of evaluating this veteran's disability.  
The Board notes that all other (non-IDS) disabilities of the 
thoracolumbar spine are rated based on limitation of motion; 
therefore, the analysis above regarding the veteran's 
orthopedic manifestations applies, and the maximum rating 
allowable for this veteran would be 20 percent.  Accordingly, 
a 40 percent rating under the old criteria is warranted for 
her small lumbar disc herniation, effective February 19, 
2004.  

ORDER

A rating in excess of 20 percent for the veteran's small 
lumbar disc herniation prior to February 19, 2004 is denied.

A 40 percent rating for the veteran's small lumbar disc 
herniation is granted, effective February 19, 2004, subject 
to regulations applicable to the payment of monetary 
benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


